                Case:
ILND 450 (Rev. 10/13)     1:18-cv-06245
                      Judgment in a Civil Action   Document #: 28 Filed: 06/03/19 Page 1 of 1 PageID #:85

                                        IN THE UNITED STATES DISTRICT COURT
                                                      FOR THE
                                           NORTHERN DISTRICT OF ILLINOIS

    Ancel Montenelli,

    Plaintiff(s),
                                                                    Case No. 18 CV 6245
    v.                                                              Judge John Robert Blakey

    El Canton Regio Corp.,

    Defendant(s).

                                                    JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s) Ancel Montenelli
                    and against defendant(s) El Canton Regio Corporation
                    in the amount of $14,063.05 ,

                             which          includes       pre–judgment interest.
                                            does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


                    other:

This action was (check one):

         tried by a jury with Judge     presiding, and the jury has rendered a verdict.
         tried by Judge     without a jury and the above decision was reached.
         decided by Judge John Robert Blakey on a motion.



Date: 6/3/2019                                                  Thomas G. Bruton, Clerk of Court

                                                                G. Lewis, Deputy Clerk
